UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5454 Dreyfus New Jersey Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/09 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus New Jersey Municipal Bond Fund, Inc. ANNUAL REPORT December 31, 2009 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 30 Financial Highlights 35 Notes to Financial Statements 45 Report of Independent Registered Public Accounting Firm 46 Important Tax Information 47 Information About the Review and Approval of the Funds Management Agreement 52 Board Members Information 54 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus New Jersey Municipal Bond Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus New Jersey Municipal Bond Fund, Inc., covering the 12-month period from January 1, 2009, through December 31, 2009. The municipal bond market ended 2009 with healthy total returns relative to years past, and also compared to benchmark U.S.Treasury securities, which generally lost value in 2009. The municipal bond markets advance was the result of a somewhat unique and bifurcated dynamic: beneficial supply-and-demand factors attributed to the American Recovery and Reinvestment Act of 2009, and improved investor sentiment throughout the credit spectrum.After four consecutive quarters of contraction, the U.S. economy returned to growth during the third quarter of 2009, buoyed by greater manufacturing activity to replenish depleted inventories and satisfy export demand. The slumping housing market also showed signs of renewed life later in the year when home sales and prices rebounded modestly. However, economic headwinds remain, including a high unemployment rate and the fiscal well-being of many state and local municipality issuers. As 2010 begins, our Chief Economist, as well as many securities analysts and portfolio managers have continued to find opportunities and survey potential challenges within the municipal bond markets.While no one can predict the future, we believe that the 2010 investment environment will likely require a broader range of investment considerations relative to last year.As always, your financial adviser can help you determine the mix of investments that may be best suited to helping you achieve your goals at a level of risk that is comfortable for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2009, through December 31, 2009, as provided by James Welch and Dan Barton, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2009, Dreyfus New Jersey Municipal Bond Funds Class A, B, C, I and Z shares produced total returns of 13.65%, 12.98%, 12.71%, 13.91% and 13.72%, respectively. 1 In comparison, the Barclays Capital Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 12.91% for the same period. 2 Municipal bonds rallied over the reporting period as the U.S. economy and credit markets stabilized. The funds returns were higher than its benchmark, primarily due to overweighted exposure to bonds with credit ratings at the lower end of the investment-grade range. The Funds Investment Approach The fund normally invests at least 80% of its assets in municipal bonds that provide income exempt from federal and New Jersey personal income taxes. To pursue its goal, the fund invests at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus.The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (high yield or junk bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the funds portfolio normally exceeds 10 years. We focus on identifying undervalued sectors and securities and minimize the use of interest rate forecasting.The portfolio managers select municipal bonds for the funds portfolio by: Using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market; and Actively trading among various sectors, such as pre-refunded, gen- eral obligation, and revenue, based on their apparent relative values. The fund seeks to invest in several of these sectors. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Municipal Bonds Rebounded with U.S. Economy In the wake of severe declines stemming from a global financial crisis and recession in 2008, the municipal bond market rebounded strongly in 2009.The rally was fueled by changing investor sentiment as government and monetary authorities aggressive remedial measuresincluding historically low interest rates, a massive economic stimulus package and injections of liquidity into the banking systemgained traction. Additional evidence of economic stabilization later appeared, supporting the market rally through the reporting periods end. In addition, the municipal bond market was boosted by favorable supply-and-demand dynamics. Issuance of new tax-exempt bonds moderated significantly during the year as states and municipalities turned to the federally subsidized Build America Bonds program, enacted as part of the economic stimulus package, shifting a substantial portion of new issuance to the taxable bond market. Meanwhile, demand for tax-exempt securities from individuals and institutions intensified as investors sought alternatives to low yielding money market funds and U.S.Treasury securities. Security Selection Strategy Bolstered Fund Returns The fund benefited in 2009 from its relatively heavy exposure to municipal bonds with triple-B credit ratings, the lowest tier in the investment-grade spectrum, as investors sought higher tax-equivalent yields in a low interest-rate environment.The funds holdings of bonds backed by hospitals and housing agencies fared particularly well in the recovering market. As the lower-quality end of the market rebounded, we attempted to upgrade the funds overall credit quality by reducing its exposure to bonds rated triple-B and below in favor of those rate single-A or better. While we made some progress in this regard, our ability to do so was constrained by a dearth of new issuance meeting our investment criteria. Our interest-rate strategies also contributed positively to performance, including an average duration that, at times, was modestly longer than 4 industry averages. This positioning enabled the fund to participate in price gains when longer-term interest rates fell. Most states and municipalities have continued to face fiscal challenges stemming from lower-than-projected tax receipts and intensifying demands for services.These pressures were particularly intense in New Jersey, where fiscal conditions also have been hurt by a heavy debt load and unfunded pension liabilities. Consequently, we are carefully monitoring the states fiscal condition, and all investment candidates undergo extensive evaluation by our credit analysts. Supply-and-Demand Factors May Remain Favorable With short-term interest rates expected to remain low, we believe that credit conditions may be the dominant influence on market sentiment in 2010. With that said, we are cautiously optimistic regarding the prospects for municipal bonds, as technical factors remain favorable due to robust investor demand, limited new issuance and a recent shift in investors focus to higher-quality securities.We expect these influences to persist over the foreseeable future. January 15, 2010 1 Total return includes reinvestment of dividends and any capital gains paid and does not take into consideration the maximum initial sales charge in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Class Z and Class I shares are not subject to any initial or deferred sales charge. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-New Jersey residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. Return figures provided for Class A, B and C shares reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation which may be terminated upon 90 days notice to shareholders, and for Class I shares, which reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement that may be extended, modified or terminated. Had these expenses not been absorbed, the funds Class I returns, as well as the funds other returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged total return performance benchmark for the long-term, investment-grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 FUND PERFORMANCE Years Ended 12/31 Comparison of change in value of $10,000 investment in Dreyfus New Jersey Municipal Bond Fund, Inc. Class A shares and the Barclays Capital Municipal Bond Index  Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in Class A shares of Dreyfus New Jersey Municipal Bond Fund, Inc. on 12/31/99 to a $10,000 investment made in the Barclays Capital Municipal Bond Index (the Index) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in New Jersey municipal securities and its performance shown in the line graph takes into account the maximum initial sales charge on Class A shares and all applicable fees and expenses. Performance for Class B, Class C, Class I and Class Z shares will vary from the performance of Class A shares shown above due to differences in charges and expenses.The Index is not limited to investments in New Jersey municipal obligations.The Index is an unmanaged total return performance benchmark for the long-term, investment-grade, geographically unrestricted tax-exempt bond market, calculated by using municipal bonds selected to be representative of the municipal market overall. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index.These factors can contribute to the Index potentially outperforming or underperforming the fund. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 12/31/09 Inception From Date 1 Year 5 Years 10 Years Inception Class A shares with maximum sales charge (4.5%) 11/6/87 8.53% 2.56% 4.56%  without sales charge 11/6/87 13.65% 3.50% 5.04%  Class B shares with applicable redemption charge  1/7/03 8.98% 2.62% 4.87% ,  without redemption 1/7/03 12.98% 2.96% 4.87% ,  Class C shares with applicable redemption charge  1/7/03 11.71% 2.71% 4.47%   without redemption 1/7/03 12.71% 2.71% 4.47%   Class I shares 12/15/08 13.91% 3.53%  5.06%   Class Z shares 6/7/07 13.72%   4.05% Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares.  The maximum contingent deferred sales charge for Class B shares is 4%.After six years Class B shares convert to Class A shares.  The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase.  The total return performance figures presented for Class B and C shares of the fund reflect the performance of the funds Class A shares for periods prior to 1/7/03 (the inception date for Class B and C shares), adjusted to reflect the applicable sales load for that class. The total return performance figures presented for Class I shares of the fund reflect the performance of the funds Class A shares for periods prior to 12/15/08 (the inception date for Class I shares).  Assumes the conversion of Class B shares to Class A shares at the end of the sixth year following the date of purchase. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New Jersey Municipal Bond Fund, Inc. from July 1, 2009 to December 31, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 4.41 $ 7.00 $ 8.29 $ 3.64 $ 3.90 Ending value (after expenses) $1,060.10 $1,056.50 $1,055.30 $1,061.60 $1,060.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $ 4.33 $ 6.87 $ 8.13 $ 3.57 $ 3.82 Ending value (after expenses) $1,020.92 $1,018.40 $1,017.14 $1,021.68 $1,021.42  Expenses are equal to the funds annualized expense ratio of .85% for Class A, 1.35% for Class B, 1.60% for Class C, .70% for Class I and .75% for Class Z, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2009 Long-Term Municipal Coupon Maturity Principal Investments97.4% Rate (%) Date Amount ($) Value ($) New Jersey89.3% Atlantic County Utilities Authority, Solid Waste System Revenue 7.13 3/1/16 11,975,000 11,973,204 Bergen County Utilities Authority, Water Pollution Control Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/15/13 1,155,000 1,238,044 Bordentown Sewer Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/20 3,880,000 4,002,298 Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 5,500,000 4,659,655 Camden, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 2/15/12 4,385,000 a 4,215,607 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 4,545,000 4,321,931 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 2,000,000 1,901,840 Carteret Board of Education, COP (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.00 1/15/10 440,000 b 445,381 East Orange, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/10 4,240,000 a 4,229,146 East Orange, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/11 2,500,000 a 2,473,625 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/21 685,000 a 406,020 The Fund 9 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/26 745,000 a 327,815 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/28 2,345,000 a 910,282 Essex County Improvement Authority, LR (County Correctional Facility Project) (Insured; FGIC) (Prerefunded) 6.00 10/1/10 10,000,000 b 10,423,900 Freehold Regional High School District, School District Bonds (Guaranteed; School Bond Reserve Act and Insured; National Public Finance Guarantee Corp.) 5.50 3/1/10 2,460,000 2,481,550 Gloucester County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 5.00 4/1/38 8,000,000 8,362,320 Gloucester Township Municipal Utilities Authority, Sewer Revenue (Insured; AMBAC) 5.65 3/1/18 2,530,000 2,876,585 Higher Education Student Assistance Authority of New Jersey, Student Loan Revenue (Insured; National Public Finance Guarantee Corp.) 6.13 6/1/17 280,000 284,959 Hudson County Improvement Authority, County-Guaranteed Parking Revenue (Harrison Parking Facility Redevelopment Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/39 5,000,000 5,278,800 Hudson County Improvement Authority, Harrison Stadium Land Acquisition Special Obligation Revenue (Harrison Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/15/34 3,000,000 a 708,090 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Jersey City, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 5/15/10 4,745,000 a 4,730,670 Mercer County Improvement Authority, County Secured Open Space Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/40 3,290,000 3,380,771 Middlesex County Improvement Authority, Utility System Revenue (Perth Amboy Project) (Insured; AMBAC) 0.00 9/1/20 3,745,000 a 1,996,909 Middlesex County Improvement Authority, Utility System Revenue (Perth Amboy Project) (Insured; AMBAC) 0.00 9/1/22 4,740,000 a 2,204,195 Middlesex County Utilities Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 8/15/10 335,000 340,940 New Jersey, GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/15/10 7,400,000 7,626,736 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 2,300,000 2,250,619 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/29 12,500,000 12,074,125 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Developmental Disabilities) 6.25 7/1/24 1,240,000 1,273,170 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Mental Health Services) 6.10 7/1/17 2,195,000 2,260,762 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.00 6/1/18 1,680,000 1,725,612 The Fund 11 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.88 6/1/18 2,750,000 2,853,235 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.50 6/1/21 1,920,000 1,963,622 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 6.00 6/1/25 1,000,000 1,029,740 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.25 6/1/32 350,000 333,165 New Jersey Economic Development Authority, EDR (United Methodist Homes of New Jersey Obligated Group Issue) 5.50 7/1/19 3,000,000 2,712,780 New Jersey Economic Development Authority, Gas Facilities Revenue (NUI Corporation Project) 5.25 11/1/33 2,780,000 2,448,791 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/20 3,350,000 a 2,123,364 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/21 2,620,000 a 1,565,240 New Jersey Economic Development Authority, Retirement Community Revenue (Seabrook Village, Inc. Facility) 5.25 11/15/26 1,700,000 1,419,789 New Jersey Economic Development Authority, Revenue (Department of Human Services Pooled Financing Program) 5.75 7/1/14 1,080,000 1,165,536 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/12 1,000,000 a 937,370 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/13 1,000,000 a 897,700 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/15 3,250,000 a 2,610,595 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/17 5,000,000 a 3,526,550 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/18 2,500,000 a 1,655,400 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/20 6,500,000 a 3,737,890 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/22 6,000,000 a 3,021,240 New Jersey Economic Development Authority, Revenue (Transportation Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 5/1/11 2,210,000 2,335,616 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 9/1/24 10,000,000 11,167,400 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) (Prerefunded) 5.25 6/15/11 10,000,000 b 10,683,600 The Fund 13 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/27 10,000,000 11,235,300 New Jersey Economic Development Authority, Special Facility Revenue (Continental Airlines, Inc. Project) 6.25 9/15/19 1,500,000 1,381,845 New Jersey Economic Development Authority, Water Facilities Revenue (New JerseyAmerican Water Company, Inc. Project) 5.70 10/1/39 5,000,000 4,930,400 New Jersey Educational Facilities Authority, Revenue (Fairleigh Dickenson University Issue) 6.00 7/1/20 4,535,000 4,649,690 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.00 7/1/27 1,000,000 985,100 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.25 7/1/27 500,000 503,695 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.00 7/1/33 1,880,000 1,768,648 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.25 7/1/37 750,000 715,410 New Jersey Educational Facilities Authority, Revenue (Montclair State University Issue) 5.25 7/1/38 2,000,000 2,041,220 New Jersey Educational Facilities Authority, Revenue (New Jersey City University Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 12,165,000 12,257,211 New Jersey Educational Facilities Authority, Revenue (Princeton University) (Prerefunded) 5.00 7/1/15 120,000 b 140,125 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 5.50 9/1/17 1,500,000 1,655,115 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; FGIC) (Prerefunded) 5.75 7/1/10 15,405,000 b 15,826,173 New Jersey Educational Facilities Authority, Revenue (Seton Hall University Issue) 6.25 7/1/37 5,000,000 5,568,100 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/27 5,000,000 5,143,200 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/34 7,655,000 7,601,568 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) (Prerefunded) 5.38 7/1/14 2,500,000 b 2,927,750 New Jersey Educational Facilities Authority, Revenue (The College of New Jersey Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 7,910,000 8,164,227 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/38 3,745,000 3,852,070 New Jersey Environmental Infrastructure Trust, Environmental Infrastructure Bonds (Prerefunded) 5.25 9/1/10 4,070,000 b 4,246,231 New Jersey Health Care Facilities Financing Authority, Revenue (AHS Hospital Corporation Issue) 5.00 7/1/27 5,400,000 5,448,384 The Fund 15 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.00 7/1/12 4,740,000 4,948,750 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.25 7/1/17 2,730,000 2,880,095 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) (Prerefunded) 6.25 7/1/12 2,270,000 b 2,548,801 New Jersey Health Care Facilities Financing Authority, Revenue (AtlantiCare Regional Medical Center Issue) 5.00 7/1/22 3,975,000 4,115,675 New Jersey Health Care Facilities Financing Authority, Revenue (Capital Health System Obligated Group Issue) (Prerefunded) 5.75 7/1/13 3,000,000 b 3,406,230 New Jersey Health Care Facilities Financing Authority, Revenue (General Hospital Center at Passaic, Inc. Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 6.75 7/1/19 550,000 688,908 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/36 2,900,000 2,962,669 New Jersey Health Care Facilities Financing Authority, Revenue (Kimball Medical Center Issue) (Insured; AMBAC) 7.00 7/1/20 5,755,000 5,763,172 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/38 5,000,000 5,010,300 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson University Hospital Issue) 5.38 7/1/13 2,000,000 2,024,300 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/23 2,280,000 a 1,326,071 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/23 3,220,000 a 1,212,072 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 6.00 7/1/12 1,950,000 2,019,323 New Jersey Health Care Facilities Financing Authority, Revenue (Trinitas Hospital Obligated Group) (Prerefunded) 7.38 7/1/10 4,000,000 b 4,164,680 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/38 5,000,000 5,198,750 New Jersey Health Care Facilities Financing Authority, State Contract Revenue (Hospital Asset Transformation Program) 5.25 10/1/38 13,595,000 13,900,072 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 6/1/21 12,000,000 13,068,600 New Jersey Highway Authority, Revenue (Garden State Parkway) 6.00 1/1/19 6,645,000 8,113,877 The Fund 17 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Housing and Mortgage Finance Agency, MFHR (Insured: AMBAC and FHA) 5.65 5/1/40 4,480,000 4,480,314 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured; Assured Guaranty Municipal Corp.) 5.70 5/1/20 2,320,000 2,337,748 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue 4.95 5/1/41 7,000,000 6,774,460 New Jersey Housing and Mortgage Finance Agency, SFHR 5.20 10/1/25 7,500,000 7,526,700 New Jersey Housing and Mortgage Finance Agency, SFHR 6.38 10/1/28 5,935,000 6,558,887 New Jersey Housing and Mortgage Finance Agency, SFHR 5.25 10/1/37 1,945,000 1,978,123 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/20 4,000,000 4,226,960 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 12/15/23 7,000,000 8,001,350 New Jersey Transportation Trust Fund Authority (Transportation System) 6.00 12/15/38 10,000,000 11,002,500 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 0.00 12/15/24 1,000,000 a 450,400 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/32 10,000,000 10,243,700 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/34 5,150,000 5,237,756 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 7.00 6/15/12 2,255,000 2,594,693 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 7.00 6/15/12 3,745,000 4,229,903 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.00 12/15/11 5,000,000 b 5,524,100 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 60,000 71,200 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 160,000 187,208 New Jersey Turnpike Authority, Turnpike Revenue 5.00 1/1/36 3,500,000 3,566,045 New Jersey Turnpike Authority, Turnpike Revenue 5.25 1/1/40 9,170,000 9,550,372 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/16 835,000 972,307 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/16 165,000 201,356 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 1/1/10 2,315,000 2,315,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 1/1/10 685,000 685,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 1/1/16 3,520,000 4,177,043 North Jersey District Water Supply Commission, Sewer Revenue (Wanaque South Project) (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/19 2,000,000 2,369,880 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 3,000,000 3,523,350 The Fund 19 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Port Authority of New York and New Jersey (Consolidated Bonds, 127th Series) (Insured; AMBAC) 5.25 12/15/32 5,070,000 5,125,973 Port Authority of New York and New Jersey, Special Obligation Revenue (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/15 5,000,000 5,266,800 Rahway Valley Sewerage Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/30 7,550,000 a 2,368,888 Salem County Improvement Authority, City-Guaranteed Revenue (Finlaw State Office Building Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/38 3,640,000 3,821,490 Salem County Pollution Control Financing Authority, PCR (Public Service Electric and Gas Company Project) (Insured; National Public Finance Guarantee Corp.) 5.45 2/1/32 1,590,000 1,519,213 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/34 2,900,000 3,116,978 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 1/1/39 6,000,000 6,457,800 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 3,000,000 2,490,330 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New Jersey (continued) Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 5,950,000 4,617,855 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/32 5,560,000 6,039,216 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.75 6/1/34 11,115,000 7,761,382 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.38 6/1/12 2,500,000 b 2,767,350 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 1,790,000 b 2,122,564 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 10,630,000 b 12,689,669 Union County Improvement Authority, Revenue (Correctional Facility Project) 5.00 6/15/22 1,780,000 1,891,855 Union County Utilities Authority, Solid Waste Revenue (Ogden Martin Systems of Union, Inc.) (Insured; AMBAC) 5.38 6/1/20 4,990,000 4,993,743 University of Medicine and Dentistry of New Jersey, GO (Insured; AMBAC) 5.50 12/1/27 15,425,000 15,498,269 The Fund 21 STATEMENT OF INVESTMENTS (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related8.1% Government of Guam, GO 6.75 11/15/29 2,000,000 2,057,820 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,003,240 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 2,000,000 2,008,620 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,445,000 10,508,401 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 5,000,000 5,075,550 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/27 4,715,000 4,626,782 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.75 8/1/37 2,990,000 3,101,318 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 9,000,000 9,351,630 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; Berkshire Hathaway Assurance Corporation) 0.00 8/1/54 36,600,000 a 2,687,538 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/43 18,000,000 a 2,318,940 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 2,000,000 2,039,300 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) (Prerefunded) 6.50 10/1/10 3,000,000 b 3,169,740 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 2,000,000 1,967,740 Total Investments (cost $577,184,574) 97.4% Cash and Receivables (Net) 2.6% Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. The Fund 23 STATEMENT OF INVESTMENTS (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 24 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 39.8 AA Aa AA 15.7 A A A 25.9 BBB Baa BBB 14.9 BB Ba BB .6 B B B .6 Not Rated c Not Rated c Not Rated c 2.5  Based on total investments. c Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES December 31, 2009 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 577,184,574 601,220,340 Cash 8,329,494 Interest receivable 8,857,459 Receivable for shares of Common Stock subscribed 48,152 Prepaid expenses 38,408 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 445,392 Payable for shares of Common Stock redeemed 448,630 Accrued expenses 77,397 Net Assets ($) Composition of Net Assets ($): Paid-in capital 602,650,127 Accumulated net realized gain (loss) on investments (9,163,459) Accumulated net unrealized appreciation (depreciation) on investments 24,035,766 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) 458,013,623 774,474 9,008,350 958,324 148,767,663 Shares Outstanding 36,074,613 61,067 710,180 75,482 11,715,186 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Year Ended December 31, 2009 Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 3,591,193 Shareholder servicing costsNote 3(c) 1,517,322 Professional fees 94,039 Registration fees 69,407 Custodian feesNote 3(c) 62,608 Distribution feesNote 3(b) 60,565 Directors fees and expensesNote 3(d) 58,484 Prospectus and shareholders reports 23,679 Loan commitment feesNote 2 11,772 Interest expenseNote 2 59 Miscellaneous 48,424 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (459,863) Lessreduction in fees due to earnings creditsNote 1(b) (18,280) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (3,654,561) Net unrealized appreciation (depreciation) on investments 52,400,640 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2009 2008 Operations ($): Investment incomenet 26,368,931 26,260,924 Net realized gain (loss) on investments (3,654,561) (4,248,360) Net unrealized appreciation (depreciation) on investments 52,400,640 (49,527,054) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (19,195,733) (19,021,061) Class B Shares (45,515) (60,398) Class C Shares (259,406) (147,847) Class I Shares (6,802) (24) Class Z Shares (6,546,993) (6,876,960) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 45,433,393 41,543,250 Class B Shares 6,740 86,093 Class C Shares 4,329,785 2,136,106 Class I Shares 1,018,529 10,000 Class Z Shares 9,625,210 7,835,647 Dividends reinvested: Class A Shares 14,259,894 14,093,812 Class B Shares 33,691 40,424 Class C Shares 135,405 68,673 Class Z Shares 5,316,818 5,599,524 Cost of shares redeemed: Class A Shares (41,159,750) (52,791,117) Class B Shares (830,961) (166,345) Class C Shares (680,349) (861,204) Class I Shares (71,858)  Class Z Shares (19,403,642) (22,515,718) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 550,448,968 608,990,603 End of Period 28 Year Ended December 31, 2009 2008 Capital Share Transactions: Class A a Shares sold 3,667,406 3,341,634 Shares issued for dividends reinvested 1,145,748 1,144,566 Shares redeemed (3,303,598) (4,296,280) Net Increase (Decrease) in Shares Outstanding Class B a Shares sold 549 6,973 Shares issued for dividends reinvested 2,716 3,287 Shares redeemed (65,797) (13,478) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 349,293 177,134 Shares issued for dividends reinvested 10,837 5,594 Shares redeemed (54,361) (71,610) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 80,262 887 Shares redeemed (5,667)  Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 769,666 630,396 Shares issued for dividends reinvested 427,277 454,531 Shares redeemed (1,559,126) (1,815,061) Net Increase (Decrease) in Shares Outstanding a During the period ended December 31, 2009, 36,812 Class B shares representing $472,567 were automatically converted to 36,779 Class A shares and during the period ended December 31, 2008, 4,671 Class B shares representing $58,505, were automatically converted to 4,667 Class A shares. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended December 31, Class A Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.67 12.79 13.07 13.12 13.26 Investment Operations: Investment incomenet a .55 .55 .54 .56 .56 Net realized and unrealized gain (loss) on investments 1.02 (1.12) (.28) (.05) (.14) Total from Investment Operations 1.57 (.57) .26 .51 .42 Distributions: Dividends from investment incomenet (.54) (.55) (.54) (.56) (.56) Net asset value, end of period 12.70 11.67 12.79 13.07 13.12 Total Return (%) b 13.65 (4.61) 2.05 4.00 3.22 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .96 1.00 1.10 1.18 1.12 Ratio of net expenses to average net assets .85 .90 1.00 1.06 1.01 Ratio of interest and expense related to floating rate notes issued to average net assets  .05 .13 .22 .16 Ratio of net investment income to average net assets 4.40 4.45 4.21 4.32 4.25 Portfolio Turnover Rate 17.17 50.33 36.63 17.13 11.22 Net Assets, end of period ($ x 1,000) 458,014 403,333 439,752 465,695 475,203 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 30 Year Ended December 31, Class B Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.66 12.78 13.06 13.10 13.25 Investment Operations: Investment incomenet a .48 .49 .47 .50 .50 Net realized and unrealized gain (loss) on investments 1.02 (1.12) (.27) (.04) (.16) Total from Investment Operations 1.50 (.63) .20 .46 .34 Distributions: Dividends from investment incomenet (.48) (.49) (.48) (.50) (.49) Net asset value, end of period 12.68 11.66 12.78 13.06 13.10 Total Return (%) b 12.98 (5.09) 1.53 3.56 2.63 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.53 1.57 1.67 1.74 1.67 Ratio of net expenses to average net assets 1.35 1.40 1.50 1.56 1.51 Ratio of interest and expense related to floating rate notes issued to average net assets  .05 .13 .22 .16 Ratio of net investment income to average net assets 3.90 3.95 3.71 3.82 3.74 Portfolio Turnover Rate 17.17 50.33 36.63 17.13 11.22 Net Assets, end of period ($ x 1,000) 774 1,441 1,621 2,129 2,025 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class C Shares 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 11.66 12.78 13.06 13.11 13.25 Investment Operations: Investment incomenet a .45 .45 .45 .46 .46 Net realized and unrealized gain (loss) on investments 1.02 (1.12) (.29) (.05) (.14) Total from Investment Operations 1.47 (.67) .16 .41 .32 Distributions: Dividends from investment incomenet (.45) (.45) (.44) (.46) (.46) Net asset value, end of period 12.68 11.66 12.78 13.06 13.11 Total Return (%) b 12.71 (5.34) 1.28 3.22 2.45 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.72 1.77 1.87 1.96 1.89 Ratio of net expenses to average net assets 1.60 1.64 1.75 1.81 1.76 Ratio of interest and expense related to floating rate notes issued to average net assets  .05 .13 .22 .16 Ratio of net investment income to average net assets 3.61 3.69 3.44 3.57 3.51 Portfolio Turnover Rate 17.17 50.33 36.63 17.13 11.22 Net Assets, end of period ($ x 1,000) 9,008 4,714 3,749 2,768 2,732 a Based on average shares outstanding at each month end. b Exclusive of sales charge. See notes to financial statements. 32 Year Ended December 31, Class I Shares 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.66 11.28 Investment Operations: Investment incomenet b .56 .03 Net realized and unrealized gain (loss) on investments 1.04 .38 Total from Investment Operations 1.60 .41 Distributions: Dividends from investment incomenet (.56) (.03) Net asset value, end of period 12.70 11.66 Total Return (%) 13.91 3.61 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .78 .76 d Ratio of net expenses to average net assets .70 .70 d Ratio of net investment income to average net assets 4.55 5.03 d Portfolio Turnover Rate 17.17 50.33 Net Assets, end of period ($ x 1,000) 958 10 a From December 15, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Class Z Shares 2009 2008 2007 a Per Share Data ($): Net asset value, beginning of period 11.67 12.79 12.84 Investment Operations: Investment incomenet b .56 .56 .31 Net realized and unrealized gain (loss) on investments 1.02 (1.12) (.05) Total from Investment Operations 1.58 (.56) .26 Distributions: Dividends from investment incomenet (.55) (.56) (.31) Net asset value, end of period 12.70 11.67 12.79 Total Return (%) 13.72 (4.56) 2.03 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 .85 .91 d Ratio of net expenses to average net assets .78 .85 e .91 d,e Ratio of interest and expense related to floating rate notes issued to average net assets  .05 .13 d Ratio of net investment income to average net assets 4.47 4.50 4.26 d Portfolio Turnover Rate 17.17 50.33 36.63 Net Assets, end of period ($ x 1,000) 148,768 140,950 163,869 a From June 7, 2007 (commencement of initial offering) to December 31, 2007. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 34 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus New Jersey Municipal Bond Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment com-pany.The funds investment objective is to provide investors with as high a level of current income exempt from federal and New Jersey personal income taxes, as is consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 675 million shares of $.001 par value Common Stock.The fund currently offers five classes of shares: Class A (200 million shares authorized), Class B (150 million shares authorized), Class C (150 million shares authorized), Class I (150 million shares authorized) and Class Z (25 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares generally are offered only to shareholders of the fund who received Class Z shares of the fund in exchange for shares of certain other Dreyfus Funds as a result of the reorganization of such funds and to existing shareholders of the fund who have continuously maintained a fund account since the date the funds shares were classified as Class Z. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the funds Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type, indications as to values from dealers, and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. 36 The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  601,220,340  The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies or municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends from investment income-net on each business day. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized 38 capital gains sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2009, the components of accumulated earnings on a tax basis were as follows: undistributed tax-exempt income $340,355, accumulated capital losses $9,819,287 and unrealized appreciation $24,691,594. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2009. If not applied, $803,681 of the carryover expires in fiscal 2011, $97,441 expires in fiscal 2014, $822,282 expires in fiscal 2015, $1,125,950 expires in fiscal 2016 and $6,969,933 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2009 and December 31, 2008 were as follows: tax exempt income $25,990,726 and $26,096,393 and ordinary income $63,723 and $9,897, respectively. During the period ended December 31, 2009, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization adjustments, the fund decreased accumulated undistributed investment income-net by $314,482, increased accumulated net realized gain (loss) on investments by $239,012 and increased paid-in capital by $75,470. Net assets and net asset value per share were not affected by this reclassification. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2009, was approximately $4,000 with a related weighted average annualized interest rate of 1.47%. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly.The Manager has undertaken, until shareholders are given at least 90 days notice to the contrary, if the aggregate expenses of the fund (exclusive of taxes, brokerage commissions, interest expense, commitment fees, shareholder services fees, Rule 12b-1 distribution plan fees and extraordinary expenses) exceed .60% of the value of the funds average daily net assets for Class A, Class B and Class C shares, the fund may deduct from the payments to be made to the Manager under the Agreement, or the Manager will bear such excess expense. The reduction in expenses, pursuant to the undertaking, for Class A, Class B and Class C shares amounted to $459,746 during the period ended December 31, 2009. The Manager has undertaken, until shareholders are given at least 90 days notice to the contrary, if the aggregate expenses of the fund 40 (exclusive of taxes, brokerage commissions, interest expense, commitment fees, and extraordinary expenses) exceed .70% of the value of the funds average daily net assets for Class I shares, the fund may deduct from the payments to be made to the Manager under the Agreement, or the Manager will bear such excess expense. The reduction in expenses, pursuant to the undertaking for Class I shares, amounted to $117 during the period ended December 31, 2009. During the period ended December 31, 2009, the Distributor retained $13,572 from commissions earned on sales of the funds Class A shares and $140 and $2,105 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of their average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended December 31, 2009, Class B and Class C shares were charged $5,917 and $54,648 respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended December 31, 2009, Class A, Class B and Class C shares were charged $1,104,049, $2,959 and $18,216, respectively, pursuant to the Shareholder Services Plan. The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended December 31, 2009, Class Z shares were charged $96,597 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2009, the fund was charged $170,951 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2009, the fund was charged $18,280 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2009, the fund was charged $62,608 pursuant to the custody agreement. During the period ended December 31, 2009, the fund was charged $6,681 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $315,881, Rule 12b-1 distribution plan fees $6,084, shareholder ser- 42 vices plan fees $99,577, custodian fees $15,682, chief compliance officer fees $5,011 and transfer agency per account fees $29,364, which are offset against an expense reimbursement currently in effect in the amount of $26,207. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2009, amounted to $117,179,307 and $98,017,418, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2009. These disclosures did not impact the notes to the financial statements. At December 31, 2009, the cost of investments for federal income tax purposes was $576,528,746; accordingly, accumulated net unrealized appreciation on investments was $24,691,594, consisting of $29,694,770 gross unrealized appreciation and $5,003,176 gross unrealized depreciation. NOTE 5New Accounting Pronouncement: In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. ASU 2010-06 will require reporting entities to make new disclosures about amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) techniques used to measure fair value for both recurring and nonrecur-ring fair value measurements that fall in either Level 2 or Level 3, and information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.The new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2009 except for the disclosures surrounding purchases, sales, issuances and settlements on a gross basis in the reconciliation of Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact the adoption of ASU No. 2010-06 may have on the funds financial statement disclosures. NOTE 6Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through February 25, 2010, the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 44 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus New Jersey Municipal Bond Fund, Inc. We have audited the accompanying statement of assets and liabilities of Dreyfus New Jersey Municipal Bond Fund, Inc., including the statement of investments, as of December 31, 2009, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2009 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus New Jersey Municipal Bond Fund, Inc. at December 31, 2009, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U. S. generally accepted accounting principles. New York, New York February 25, 2010 The Fund 45 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund hereby designates all the dividends paid from investment income-net during the fiscal year ended December 31, 2009 as exempt-interest dividends (not subject to regular federal and, for individuals who are New Jersey residents, New Jersey personal income taxes), except $63,723 that is being designated as an ordinary income distribution for reporting purposes.Where required by federal tax law rules, shareholders will receive notification of their portion of the funds taxable ordinary dividends (if any) and capital gains distributions (if any) paid for the 2009 calendar year on Form 1099-DIV and their portion of the funds exempt-interest dividends paid for the 2009 calendar year on Form 1099-INT, both of which will be mailed in early 2010. 46 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board held on July 9, 2009, the Board considered the re-approval of the funds Management Agreement with Dreyfus for a one-year term ending July 31, 2010.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the re-approval of the Management Agreement, the Board considered all factors that it believed to be relevant, including, among other things, the factors discussed below. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members received a presentation from representatives of Dreyfus regarding services provided to the fund and other funds in the Dreyfus fund complex, and discussed the nature, extent and quality of the services provided to the fund pursuant to its Management Agreement. Dreyfus representatives reviewed the funds distribution of accounts and the relationships Dreyfus has with various intermediaries and the different needs of each. Dreyfus representatives noted the various distribution channels for the fund as well as the diverse methods of distribution among other funds in the Dreyfus fund complex, and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including those of the fund. Dreyfus also provided the number of accounts investing in the fund, as well as the funds asset size. The Board members also considered Dreyfusresearch and portfolio management capabilities and Dreyfusoversight of day-to-day fund operations, including fund accounting, administration and assistance in meeting legal and regulatory requirements. The Board members also considered Dreyfus extensive administrative, accounting and compliance infrastruc-ture.The Board also considered Dreyfus brokerage policies and practices and the standards applied in seeking best execution. The Fund 47 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed the funds performance for various periods and compared the funds performance to the performance of a group of comparable retail front-end load New Jersey municipal debt funds (the Performance Group) and to a larger universe of funds consisting of all retail and institutional New Jersey municipal debt funds (the Performance Universe), selected and provided by Lipper, Inc. (Lipper), an independent provider of investment company data. The Board was provided with a description of the methodology Lipper used to select the Performance Group and Performance Universe, as well as the Expense Group and Expense Universe (discussed below).The Board members discussed the results of the comparisons and noted that the funds total return performance was above the Performance Universe medians (in the first or second quartile) for all periods, above or at the Performance Group medians for the one-, two-, three- and four-year periods and below the Performance Group medians for the five- and ten-year periods.The Board members noted that the funds total return performance for the one- and two-year periods was in the first and second quartile, respectively, of the Performance Group.The Board members also noted that the funds yield performance was above the Performance Universe medians (in the first or second quartile) for all periods shown and below the Performance Group medians in six of the ten periods shown. Dreyfus also provided a comparison of the funds total returns to the returns of its Lipper category average for each of the calendar years for the prior ten years. The Board members also discussed the funds actual and contractual management fees and total expense ratio compared to a group of comparable retail front-end load New Jersey municipal debt funds (the Expense Group) and a broader group of funds consisting of all retail front-end load New Jersey municipal debt funds (the Expense Universe), each selected and provided by Lipper. In addition, the Board noted Dreyfus voluntary undertaking currently in effect for the fund, 48 which generally limits total annual operating expenses of the fund, exclusive of taxes, brokerage commissions, extraordinary expenses, interest expenses, commitment fees on borrowings, shareholder servicing fees and Rule 12b-1 fees, but including the management fee, to no more than 0.60% of the value of the funds average daily net assets for Class A, B and C shares.The Board also noted that Dreyfus is currently limiting the funds direct operating expenses or assuming all or part of the expenses of the funds Class I shares to .70 of 1%.The Board members noted that the funds contractual management fee was higher than the Expense Group median, and the actual management fee and total expense ratio were higher than the Expense Group and Expense Universe medians (in the fourth quartile). The Board again noted Dreyfus agreement to limit the funds expenses as discussed above. Representatives of Dreyfus noted that Dreyfus or its affiliates do not manage other mutual funds or accounts with similar investment objectives, policies and strategies as the fund. It also was noted that there were no other accounts managed by Dreyfus or its affiliates with similar investment objectives, policies and strategies as the fund. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the dollar amount of expenses allocated and profit received by Dreyfus and the method used to determine such expenses and profit. The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex.The Board members also had been informed that the methodology had been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund and the The Fund 49 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund investors.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements with respect to trading the funds investments. It was noted that the Board members should consider Dreyfus profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services and that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a funds assets had been static or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. It also was noted that the profitability percentage for managing the fund was within ranges determined by appropriate court cases to be reasonable given the services rendered and generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to re-approving the Management Agreement. Based on the discussions and considerations as described above, the Board made the following conclusions and determinations. The Board concluded that the nature, extent and quality of the ser- vices provided by Dreyfus are adequate and appropriate. The Board was satisfied with the funds overall performance. The Board concluded that the fee payable by the fund to Dreyfus was reasonable in light of the considerations described above. 50 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the management fee rate charged to the fund and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the Management Agreement was in the best interests of the fund and its shareholders. The Fund 51 BOARD MEMBERS INFORMATION (Unaudited) Joseph S. DiMartino (66) Chairman of the Board (1995) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  The Muscular Dystrophy Association, Director  CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director  The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director No. of Portfolios for which Board Member Serves:  Gordon J. Davis (68) Board Member (1994) Principal Occupation During Past 5Years:  Partner in the law firm of Dewey & LeBoeuf LLP Other Board Memberships and Affiliations:  Consolidated Edison, Inc., a utility company, Director  Phoenix Companies Inc., a life insurance company, Director  Board Member/Trustee for several not-for-profit groups No. of Portfolios for which Board Member Serves: 43  David P. Feldman (70) Board Member (1994) Principal Occupation During Past 5Years:  Corporate Director and Trustee Other Board Memberships and Affiliations:  BBH Mutual Funds Group (11 funds), Director  The Jeffrey Company, a private investment company, Director No. of Portfolios for which Board Member Serves: 47 52 Lynn Martin (70) Board Member (1994) Principal Occupation During Past 5Years:  Advisor to the international accounting firm of Deloitte & Touche, LLP and Chair to its Council for the Advancement of Women from March 1993-September 2005 Other Board Memberships and Affiliations:  AT&T Inc., a telecommunications company, Director  Ryder System, Inc., a supply chain and transportation management company, Director  The Proctor & Gamble Co., a consumer products company, Director  Constellation Energy Group, Director  Chicago Council on Global Affairs  Coca-Cola International Advisory Council  Deutsche Bank Advisory Council No. of Portfolios for which Board Member Serves: 15  Philip L. Toia (76) Board Member (1997) Principal Occupation During Past 5Years:  Private Investor No. of Portfolios for which Board Member Serves: 26  Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is in c/o The Dreyfus Corporation, 200 Park Avenue, NewYork, NewYork 10166.Additional information about the Board Members is available in the funds Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-554-4611. Sander Vanocur, Emeritus Board Member Daniel Rose, Emeritus Board Member The Fund 53 OFFICERS OF THE FUND (Unaudited) 54 The Fund 55 OFFICERS OF THE FUND (Unaudited) (continued) 56 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $38,070 in 2008 and $38,832 in 2009. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $10,398 in 2008 and $5,276 in 2009. These services consisted of security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $ 0 in 2008 and $0 in 2009. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $ 2,757 in 2008 and $3,638 in 2009. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2008 and $0 in 2009. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $230 in 2008 and $164 in 2009. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2008 and $0 in 2009. Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $12,561,320 in 2008 and $24,975,296 in 2009. Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New Jersey Municipal Bond Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: February 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: February 19, 2010 By: /s/ James Windels James Windels, Treasurer Date: February 19, 2010 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) Exhibit (a)(1)
